Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 1-20 have been cancelled.
4. Claims 21, 24, 25, 27-28, 29, 33, 35 and 39 have been amended. 
5. Claims 21- 40 are re-numbered as claims 1-20 are pending. 
Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Aaron D.Baker on January 13, 2022 to amend claims 21, 24, 25, 27-28, 29, 33, 35 and 39.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims 21, 24, 25, 27-28, 29, 33, 35 and 39 as follows:  
                        21. (Currently Amended) A method performed by a first base station, comprising:
receiving, from a second base station, a request to refresh a security key used by the second base station;
sending, to a user equipment (UE) that is connected to the first base station and the second base station simultaneously through Dual Connectivity (DC), a radio resource control (RRC) signaling to the UE to effectuate [[the]] a security key refreshto the second base station; and
receiving, from the UE, a message indicating that the security key refresh
                      24. (Currently Amended) The method of claim 21, wherein the RRC signaling to the UE to effectuate the security key refresh is an RRCConnectionReconfiguration message, and the message indicating that the security key refresh

                         25. (Currently Amended) The method of claim 21, wherein [[the]] security key refresh information communicated to the UE causes the UE to derive a new security key used to communicate with the second base station.
claim 26, wherein only the first base station has a control plane in the UE.

                        28. (Currently Amended) The method ofclaim 26, wherein the security key refresh acknowledgement message comprises a timing reference from which the second base station should begin using the that has been refreshed.

                        29. (Currently Amended) An apparatus comprising:
one or more hardware processors, configured to cause a user equipment (UE) to:
receive a control message from a first base station to refresh a security key used to communicate with a second base station, wherein the control message is sent by the first base station in response to the second base station sending a request to refresh the security key to the first base station, wherein the UE is connected to the first and the second base stations simultaneously through Dual Connectivity (DC);
derive a new security key used by the UE to communicate with the second base station; and 
send a message indicating that [[the]] a refresh for the security key has been completed.

                       33. (Currently Amended) The apparatus of claim 29,  by the first base station before Packet Data Convergence Protocol (PDCP) count for a bearer is about to wrap around.

                             35. (Currently Amended) A user equipment (UE), comprising:
transceiver circuitry; and
one or more processors coupled to the transceiver circuitry, wherein the one or more processors are configured to cause the UE to:
receive a control message from a first base station to refresh a security key used to communicate with a second base station, wherein the control message is sent by the first base station in response to the second base station sending a request to refresh the security key to the first base station, wherein the UE is connected to the first and the second base stations simultaneously through Dual Connectivity (DC);
derive a new security key used by the UE to communicate with the second base station; and
send a message indicating that [[the]] a refresh for the security key has been completed.

                            39. (Currently Amended) The UE of claim 35, by the first base station before Packet Data Convergence Protocol (PDCP) count for a bearer is about to wrap around.
            Allowable Subject Matter

Deenoo (US pat. No 20160021581) prior art of record teaches and receiving, from the UE, a message indicating that the security key refresh
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 21 as similarly recited in independent claims 29 and 35: 
receiving, from a second base station, a request to refresh a security key used by the  second base station;
sending, to a user equipment (UE) that is connected to the first base station and the second base station simultaneously through Dual Connectivity (DC), a radio resource control (RRC) signaling to the UE to effectuate  a security key refresh corresponding to the second base station.
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHANG, US 20160249210, title “ KEY PROCESSING METHOD IN DUAL CONNECTIVITY MODE AND DEVICE “.
Basu Mallick, US20210058426, title “  Security key derivation in dual connectivity “.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 1/13/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438